Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claim
Applicants reply dated November 1, 2021 amends claims 1 and 6, cancels claims 2 and 4-5, and adds new claims 7-8.  All other claims stand as previously presented.
Claims 1-8 drawn to a method of reforming a sheet material, have been presented in the instant application. Claims 2 and 4-5 have been cancelled thereby leaving claims 1, 3, and 6-8 pending in the application.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 1, 3, and 6-8 are pending for prosecution on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081428 to Liu in view of Tsutomu (JP 62-34024A see English language machine translation made of record with the instant Official action).

Regarding claim 1, Liu (2013/0081428) discloses method of reforming a sheet material, the sheet material being made from glass or glass ceramic in accordance with claim 1, lines 13-14 (“The present disclosure generally relates to a method and an equipment for manufacturing a glass sheet, and particularly to a method and an equipment for manufacturing a curved glass sheet.” – [0002]), comprising: 
creating a first forming area adjacent to a mold (see figure 4 which depicts a region of glass sheet (300) bounded by a first sealing profile of lower sealing ring (45) and proximal to second core mold (433) herein construed as a “mold”) by forming a first direct seal between the sheet material (300) and a first sealing surface of the mold using a first sealing profile on the first sealing surface (see figure 4, region of lead line (45)) and creating a second forming area adjacent to a plenum (see figure 4 which depicts a region of glass sheet (300) bounded by a second sealing profile of upper sealing ring (45) and proximal to second core mold (413) herein construed to define “a plenum”) by forming a second direct seal between the sheet material and a second sealing surface of the plenum using a second sealing profile on the second sealing surface (“The two sealing rings 45 are configured around the first mold cavity 4130 and the second mold cavity 4330, respectively, such that the first mold cavity 4130 and the second mold cavity 4330 can be sealed…a heated raw glass sheet can act as a sealing ring to seal the first mold cavity 4130 and the second mold cavity 4330” – [0020]).  Note: Each of the Liu sealing surfaces (i.e. upper and lower sealing rings (45)) are generally characterized by a sealing profile (i.e. “a side or sectional elevation: such as a drawing showing a vertical section of the ground.” - Profile. Merriam-Webster.com. Merriam-Webster, n.d. Web. 18 June 2018.) as depicted, for example, in figure 4; 
vacuum forming the sheet material by pulling the sheet material against a surface of the mold using vacuum drawn from the first forming area through the mold (see figure 8; “the pressure in the second mold cavity 7330 can be reduced through the communicating hole 7310 during the manufacturing process of the curved glass sheet 200” – [0037]); 
the first direct seal and second direct seal are formed by closing the mold against the plenum in accordance with claim 1, lines 7-8 (Note the mating surfaces between the mold (433) and plenum (413) disposed immediately distal from the sealing rings (45) in the radial direction as depicted in the below excerpt figures) such that the first sealing profile (i.e. lower sealing ring (45)) and the second sealing profile (i.e. the upper sealing ring (45)
vacuum forming and pressure forming the sheet material by forcing the sheet material against the mold surface using pressurized gas fed to the second forming area through the plenum and/or by pulling the sheet material against a surface of the mold using vacuum drawn from the first forming area through the mold in accordance with claim 1, lines 12-14(“a gas is supplied into the chamber 30 to make the pressure in the first mold cavity 4130 equal to or higher than 1.0.times.10.sup.5 Pa, such that the raw glass sheet 300 is bent and adhered to the second forming surface 4331 under the elevated pressure” – [0029];” in the step S107, a first mold cavity 7130 is kept under a second pressure, which is greater than the first pressure, and the first pressure in the second mold cavity 7330 is maintained or reduced by evacuating through the communicating hole 7310.” – [0036]).

    PNG
    media_image1.png
    481
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    491
    552
    media_image2.png
    Greyscale

The Examiner acknowledges the special definition for the term “profiled sealing gap” as set forth at [0041] of the originally filed disclosure to mean “a gap defined by profiled or shaped (3D) surfaces”.  The instant definition is understood to mean that the gap is defined by a three dimensional form and/or a form characterized by having a side or sectional elevation.  In this regard, the Examiner understands the sealing surfaces of Liu to meet the special definition of the term “profiled sealing gap”, because the Liu gap is implicitly defined by three dimensional forms having elevational cross-sections (see figures 3 

Liu is however silent regarding the requirement where the first and second sealing profile form a profiled sealing gap wherein the sheet material is wedged in the profiled sealing gap to form the first and second direct seals as required by claim 1, lines 10-11. It may therefore be said that Liu teaches a “base” method upon which the claimed invention can be viewed as an “improvement”. 

Regarding this limitation, Tsutomu (JP 62-34024A see English language machine translation made of record with the instant Official action) discloses a means for vacuum reshaping a plastically deformable sheet material which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Liu.  With reference to the instant figures 6 and 7 as reproduced below, Tsutomu teaches  means for securing a sheet of material to be reformed (8) by creating a pressure differential between an upper plenum (4) and a lower mold (3) wherein a periphery of the sheet material is wedged within a gap formed between a first sealing profile (3c) in the form of a bump or protrusion on a first sealing surface of the lower mold (3) and a second sealing profile (5) in the form of a channel on a second sealing surface of the upper plenum (4).  See particularly figures 3 and 4 below (“[A] peripheral portion of the mold container and a peripheral edge portion of the top plate are provided with a holding surface for holding the peripheral portion of the thin plate material, and a ridge is formed on either one of a holding surface of the peripheral portion of the mold container and a holding surface of the peripheral portion of the top plate, and a ridge is formed along the peripheral portion. A vacuum housing which opens toward the other holding surface is formed on the projection” – [0011]).   As depicted in figure 7, the deformable sheet (8) becomes wedged (see (8a)) within in the profiled sealing gap during formation of the first direct seal located between the sheet material and a first sealing surface of the mold and the second direct seal located between the sheet material and a second sealing surface of the plenum ("[I]n the mold container or the *, the peripheral edge portion of the thin plate material is brought into close contact with the peripheral edge portion of the top plate by vacuum degassing, whereby the space is sealed and the thin plate material is molded” – [0012];” [T]he thin plate material is sandwiched between the holding surface of the peripheral edge portion of the mold container and the peripheral edge portion of the top plate, the thin plate material is sucked and pressed to the opening portion of the vacuum housing by the projection formed on any of the holding surfaces. In addition, since the thin plate material is plastically deformed and closely adhered to the opening edge of the vacuum housing by degassing the inside of the vacuum housing, the space formed between the thin plate material and the mold vessel or * is surely sealed”-[0013]).

    PNG
    media_image3.png
    227
    414
    media_image3.png
    Greyscale

Further, Tsutomu teaches that wedging the sheet material within the profiled sealing gap in the manner disclosed advantageously secures sealing of the molding chamber  (see [0006] -“ [A] peripheral edge portion of the thin plate material is doubly bent to secure the sealing property of the space at the time of molding and the strength of the thin plate material at the time of mold release after molding.”; “Since the peripheral edge part 8 a of the sandwiched thin plate material 8 is brought into close contact with an opening edge part 5 b of the vacuum housing 5 so as to enhance airtightness of a space S formed by the thin plate material 8 and the top plate 4, leakage of pressure at the time of molding the thin plate material 8 can be suppressed and the yield of the product can be improved.” – [0020])
In view of Tsutomu, it is apparent that the substituted mold sealing profile and its function was known in the art at the time of the invention, namely the use of a profiled sealing gap in for vacuum reforming a sheet of thermoplastically formable material wherein the sheet material is wedged in the profiled sealing gap to form a first and second direct seal between the sheet and a mold and a plenum, respectively, in the manner required by claim 1, lines 5-11.  One of ordinary skill in the art could have substituted of the profiled sealing gap of Tsutomu for the upper and lower sealing rings (45)) in the Liu apparatus (per the embodiment of [0020] in Liu), and the results of such a substitution would have predictably lead to an effective direct seal between the glass substrate and the respective sealing surface in the modified Liu apparatus.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  In addition to the foregoing, one skilled in the art would have been motivated to undertake the instant modification as a means to derive the benefits noted by Tsutomu, namely enhancing the “airtightness” of the enclosed pressure forming chamber and enhancing the yield of the reformed sheet product (see Tsutomu at [0020]).  
Regarding claim 3, see discussion of claim 1 and particularly Tsutomu at paragraph ([0013]) (” [T]he thin plate material is sandwiched between the holding surface of the peripheral edge portion of the mold container and the peripheral edge portion of the top plate, the thin plate material is sucked and pressed to the opening portion of the vacuum housing by the projection formed on any of the holding surfaces. In addition, since the thin plate material is plastically deformed and closely adhered to the opening edge of the vacuum housing by degassing the inside of the vacuum housing, the space formed between the thin plate material and the mold vessel or * is surely sealed”-[0013])
Regarding claim 6, see Tsutomu at figures 1 and 2 which depicts one sealing profile in the form of a groove (5) in the respective sealing surface and the other sealing profile in the form of a “bump” (3C).
Regarding claim 7, see discussion of claim 1 and 6 above.
Regarding claim 8, see discussion of claim 1 above.

Response to Arguments

Regarding the rejection of claims 1, 4, and 5 over Liu, applicant advances the following arguments:
1) At page 6 of the reply, Applicant notes that the limitations of dependent claim 2 have been incorporated into independent claim 1.  Applicant points to the acknowledgement by the Office that Liu is silent regarding a profiled sealing gap where the sheet material is wedged in the profiled sealing gap to form the first and second direct seals (see prior Official action at the bridging paragraph between pages 7 and 8).  Applicant acknowledges that the Office relies upon Boisselle to teach such a profiled sealing gap, however Applicant argues that the prior art fails to teach the feature of “the first direct seal and the second direct seal are formed by closing the mold against the plenum such that the first sealing profile is in opposing relation to the second sealing profile and the first sealing profile and the second sealing profile together form a profiled sealing gap, wherein the sheet material is wedged in the profiled sealing gap to form the first direct seal and the second direct seal.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although not deemed to constitute the closest related prior art to the claimed invention, Fritz (US 6,257,866) nevertheless remains pertinent for reasons set forth in the Official action dated July 1, 2021


    PNG
    media_image4.png
    481
    838
    media_image4.png
    Greyscale

US 5,004,491 to McMaster discloses (see for example figure 13) an apparatus for reforming glass sheets comprising a mold (48) and a plenum (52) connected respectively to a source of vacuum and a source of gas.  The apparatus comprising a glass sealing surface located at a periphery of each of the mold and the plenum (see in the region of element (116)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741